Citation Nr: 9930490	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-17 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
entrapment neuroma of the left hand.

2.  Entitlement to a compensable evaluation for a scar, as a 
postoperative residual of left wrist ganglion excision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from February 1990 to November 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to an increased 
evaluation.

Service connection for excision of a ganglion cyst, left 
wrist, was granted in an April 1996 rating decision, and a 
noncompensable evaluation was initially assigned.  The 
veteran filed a notice of disagreement as to this evaluation, 
and the RO, in a May 1997 rating decision, increased the 
assigned evaluation to 10 percent, effective from the 
veteran's original date of claim.  The veteran then perfected 
an appeal as to his assigned disability rating.  This 10 
percent disability rating remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that the veteran's claim was first before the 
Board in September 1998.  At that time, it was remanded for 
further development.  Specifically, the RO was directed to 
obtain any additional treatment records identified by the 
veteran and to afford the veteran VA neurologic and 
orthopedic examinations.  The RO was also directed to 
consider the provisions of Esteban v. Brown, 6 Vet. App. 259 
(1994).  Review of the veteran's claims file indicates that 
the RO complied with the Board's directives, as required by 
law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the RO afforded the veteran VA neurologic and orthopedic 
examinations, conducted in February 1999.  The veteran 
informed the RO that no additional treatment records were 
available, as he had not received any other treatment.  
Lastly, the RO, in a March 1999 supplemental statement of the 
case, considered but rejected the application of provisions 
found in Esteban.

The Board also notes that the veteran's left wrist disability 
has been alternatively rated under schedular criteria 
applicable to both skin (scars) and diseases of the 
peripheral nerves.  See 38 C.F.R. Part 4, §§ 4.118, 4.124a, 
Diagnostic Codes 7804, 7805, 8515 (1999).  Given the record 
as a whole, discussed below, the Board finds that separate 
evaluation for both entrapment neuroma of the left hand and a 
scar, as a postoperative residual of left wrist ganglion 
excision, is warranted.  As such, the issues before the Board 
are as framed on the title page of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran complains of a painful, numb sensation in his 
left thumb area and occasional intermittent activity-related 
cramping on the ulnar aspect of his left hand.  Objectively, 
the palmar cutaneous branch of the median nerve, left hand, 
has been lacerated and is completely absent.

3.  The veteran has an irregular 2 1/2 centimeter scar on the 
palmar aspect of his left wrist, extending just over the 
flexor carpi radialis and ending just before the distal wrist 
flexion crease.  This area is tender to palpation, productive 
of discomfort.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 10 
percent for entrapment neuroma of the left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515 (1999).

2.  The schedular criteria for a 10 percent evaluation for 
the veteran's scar, as a postoperative residual of left wrist 
ganglion excision, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155 (West 1991);
38 C.F.R. § 4.1 (1999).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's entrapment neuroma of the left wrist is 
addressed by the schedular criteria applicable to diseases of 
the peripheral nerves.  See 38 C.F.R. Part 4, § 4.124a 
(1999).  Specifically, Diagnostic Code 8515 (Paralysis of the 
median nerve) provides for a 10 percent evaluation for 
incomplete paralysis of either the major or minor side, which 
is mild.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8515.  
A higher evaluation of 20 percent is warranted for incomplete 
paralysis of the minor side, which is moderate.  Id.  
Moderate incomplete paralysis of the major side warrants a 30 
percent evaluation.  Id.  Severe incomplete paralysis of the 
minor side warrants a 40 percent evaluation, and severe 
incomplete paralysis of the major side warrants a 50 percent 
evaluation.  Id.

The veteran's scar, as a postoperative residual of left wrist 
ganglion excision, is addressed by the schedular criteria 
applicable to the skin.  See 38 C.F.R. Part 4, § 4.118 
(1999).  Specifically, Diagnostic Code 7804 (Scars) provides 
for a maximum 10 percent evaluation for scars that are 
superficial, tender, and painful on objective demonstration.  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7804.


II.  Factual Background

The veteran's service medical records indicate that the 
veteran is right-handed.  He underwent a left wrist 
ganglionectomy in July 1995.  Follow-up in September 1995 
reflects the veteran's complaints of decreased sensation and 
some pain with all extreme wrist movements.  The veteran also 
had pain with heavy lifting.  It was noted that the veteran 
had full range of motion in his fingers and thumb, and 
sensation was intact to pinprick.  There was also a positive 
Tinel's sign in the veteran's left wrist.

A February 1996 VA examination reflects the veteran's in-
service left wrist ganglion excision.  Currently, the veteran 
reported sensitivity over the proximal thumb area near the 
scar site.  When the veteran moved his wrist, he complained 
of some paresthesias in the middle three fingers.  He denied 
any motor weakness and any definite numbness, except for 
around the scar site.  The veteran's general neurological 
examination was unremarkable.  A healed scar from the 
veteran's ganglion cyst surgery was noted, which was tender 
to palpation.  There was a positive Tinel's sign on the left 
wrist and some paresthesias in the fingers.  Sensation to 
pinprick was slightly diminished over the scar site, but 
sensation of the palm and all fingers was within normal 
limits.  Muscle testing of the veteran's left hand was 
normal, and there was neither atrophy nor fasciculations.  
The veteran had good range of wrist motion.  The recorded 
impression was status post ganglion cyst removal of the left 
wrist.  It was noted that the veteran was having some pain 
and paresthesias, which the examiner believed was most likely 
due to a neuralgia from the cyst or was post surgical in 
nature.  The examiner was also concerned about the 
possibility of an underlying carpal tunnel syndrome.  Nerve 
conduction studies were performed the following month, which 
revealed a hyperesthetic scar and skin over the thenar 
eminence of the left hand.

A July 1997 VA neurologic examination reflects the veteran's 
previous medical history and earlier VA examination results.  
Currently, the veteran reported that when he used his hand, 
he had pain in his hand, wrist, and arm.  It was noted that 
the current examination was essentially the same as before.  
The veteran's general neurological examination was normal.  
Examination of the veteran's left hand revealed some 
hyperesthesia of the proximal area around the scar site.  The 
veteran had good range of motion of the wrist, and his muscle 
testing was normal.  Sensory testing otherwise was intact, 
and the veteran's reflexes were good.  The examiner's 
impression at this time was that the veteran had pain and 
numbness in his left wrist and forearm.  Other than some mild 
sensory changes at the scar site, the examiner did not find 
any evidence of neurological abnormalities.  He could not 
explain from a neurological basis why the veteran had as many 
complaints as he did.  The examiner recommended that an 
orthopedic evaluation be conducted.

An orthopedic examination was conducted in August 1997.  It 
reflects the veteran's reports of pain radiating from the 
elbow down to the hand, involving all five fingers, with 
strenuous labor.  Physical examination found that the veteran 
had full range of motion of the upper extremity at the 
shoulder, elbow, wrist, and phalangeal joints.  Motor 
examination was 5/5 in all motor groups, with no evidence of 
weakness or atrophy, and sensation was intact throughout.  
The veteran's scar over the volar radial aspect of the left 
wrist was not tender.  Percussion of the scar elicited a 
Tinel's type symptom, with dysthesia radiating into all five 
digits.  Additionally, percussion of the cubital tunnel 
elicited symptoms similar to those the veteran experienced 
during heavy labor.  The veteran's ulnar nerve was not mobile 
within the cubital tunnel.  His Phalen's test was positive.  
An x-ray study of the veteran's left hand revealed no gross 
abnormalities, and there was no evidence of ulnar or radial 
shortening.  The examiner noted that review of the veteran's 
claims file showed that neurologic studies had tested the 
median nerve and that there was no evidence of median nerve 
involvement, but apparently, the ulnar nerve had not been 
mentioned.  The recorded assessment was status post excision 
of a volar wrist ganglion, with residual pain.  The examiner 
could not rule out the possibility of carpal tunnel syndrome 
or a double crush type syndrome, with cubital tunnel 
involvement, as well as involvement of Guyon's canal.  

A March 1998 VA orthopedic VA examination reflects the 
veteran's complaints of persistent painful numbness on the 
thenar aspect of the left thumb.  The veteran stated that 
this symptomatology had recently increased, along with his 
activities at work.  The veteran also stated that his 
discomfort was exacerbated by work-related activities but 
alleviated with rest.  The veteran had to stop several times 
during the workday to achieve relief.  Physical examination 
showed an irregular , 21/2 centimeters-long, scar on the palmar 
aspect of the left wrist, which extended just over the flexor 
carpi radialis, ending just before the distal wrist flexion 
crease.  Palpation in this area produced discomfort.  The 
veteran had a markedly positive Tinel's sign in this area, 
and the area of numbness was a well-circumscribed physiologic 
pattern, measuring 5.5 x 3.5 centimeters.  Examination of the 
veteran's grip strength, manual dexterity, two-point 
discrimination, and range of motion of all the digits was 
completely normal.  It was noted that the veteran's problem 
was restricted to an entrapment neuropathy on the palmar 
aspect of the left wrist.  The diagnosis was entrapment/ 
neuroma palmar cutaneous branch of the median nerve, left 
hand, with positive Tinel extending into the distribution of 
the palmar cutaneous branch.

A companion VA neurologic examination was conducted the next 
month, in April 1998.  This examination reflects the 
veteran's complaints of continued numbness within the 
hyperthenar area and of paresthesias around the scar area.  
The veteran also complained of pain radiating to his left 
elbow when he did repetitive lifting exercises or activities.  
Physical examination revealed inconsistent responses to 
stimuli over the left hyperthenar region.  The scar was found 
to be well-healed, with hyperesthesia surrounding the scar 
site.  There was no evidence of muscle atrophy in either 
upper extremity.  Tinel was negative on the right but 
positive on the left.  Nerve conduction studies were 
consistent with left median superficial cutaneous (sensory) 
neuropathy.  

A February 1999 VA orthopedic examination (conducted pursuant 
to the Board's September 1998 remand) reflects the veteran's 
complaints of a painful numb sensation on the left thumb 
area.  The veteran also complained of occasional intermittent 
activity-related cramping on the ulnar aspect of the left 
hand.  Tinel's sign was positive, and there was a 
physiological area of numbness that measured 5.5 x 3.5 
centimeters, extending almost to the level of the 
metacarpophalangeal joint of the left thumb.  The examiner 
noted that the current examination was essentially unchanged 
from that in March 1998.  The examiner referenced the April 
1998 nerve conduction studies and stated that the results 
indicated the complete absence of the palmar cutaneous branch 
of the median nerve in the left thenar area.  This was 
consistent with the injury sustained by the veteran at the 
time of his surgery in 1995.  The diagnosis was complete 
laceration, palmar cutaneous branch of the median nerve, left 
thumb (postoperative ganglion cystectomy, with iatrogenic 
nerve injury).  The examiner commented that the veteran's 
current symptoms were specifically related to dysfunction 
that was secondary to a laceration of the palmar cutaneous 
branch of the median nerve of the left thumb.  It was the 
examiner's opinion that this nerve injury was permanent and 
that it would neither improve significantly nor worsen.  This 
represented a chronic and permanent injury, and functional 
impairment could best be described as mild, on a scale of 
mild, moderate, and severe.

A VA neurologic examination was also conducted that month, in 
February 1999, (pursuant to the Board's September 1998 
remand).  This examination reflects the veteran's previous 
medical history and earlier VA examination results.  
Currently, the veteran still complained of some discomfort in 
his left hand and some numbness over the palmar aspect of the 
wrist and proximal thumb.  The veteran also stated that he 
had some cramps at times in his left hand.  Physical 
examination found an irregular scar, with minimal tenderness 
to palpation.  Palpation caused some mild distal 
paresthesias.  Motor examination was normal, without any 
atrophy.  The veteran had no difficulty with range of motion 
of his hands or fingers.  Sensory testing revealed slightly 
diminished sensitivity to pinprick over the scar site and 
proximal thumb area.  The diagnosis was left medial 
superficial cutaneous sensory neuropathy, confirmed by 
electrical studies.  The veteran's complaints of some 
numbness and discomfort in this region were noted.  The 
veteran's neurologic examination revealed normal motor 
function and range of motion, with mild sensory abnormalities 
as noted above.  The examiner commented that the veteran's 
problem was related to the surgery performed in-service to 
remove the ganglion cyst.


III. Application and Analysis

With respect to the veteran's entrapment neuroma of the left 
wrist, upon review of the record and the applicable schedular 
criteria, the Board finds that an evaluation greater than the 
currently-assigned 10 percent is not warranted.  As such, as 
to this issue, the veteran's claim is denied.

Specifically, the Board notes the one piece of clinical 
evidence which characterizes the veteran's level of 
disability due to entrapment neuroma of the left hand, the 
February 1999 VA orthopedic examination.  It was noted at 
that time that the veteran's level of functional impairment 
was mild, on a scale of mild to moderate to severe.  As 
discussed above, Diagnostic Code 8515 provides for a 10 
percent evaluation where there is mild and incomplete 
paralysis of the minor side.  See 38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8515.  The Board notes that the veteran is 
right-handed and that his left hand is his minor side.  The 
Board also finds nothing in the record to suggest or indicate 
that the veteran's entrapment neuroma of the left hand is at 
all moderately disabling, warranting a 20 percent evaluation.  
Id.  Here, to reiterate, only one piece of clinical evidence 
specifically qualifies the veteran's level of disability.  
The other clinical evidence of record speaks to the 
involvement of the median nerve and the veteran's reported 
subjective complaints but fails to address the attendant 
level of disability.  Further, given that the veteran has 
full range of motion of the left hand and all fingers, as 
well as normal motor strength, the Board finds discussion of 
the individual criteria concerning complete paralysis of the 
median nerve unsupported in this instance.  

Therefore, given the one qualitative opinion as to the 
veteran's level of disability due to entrapment neuroma of 
the left hand, which directly states that the veteran's 
functional impairment is mild, the Board concludes that the 
veteran's disability picture more nearly approximates the 
criteria required for a 10 percent evaluation under 
Diagnostic Code 8515 than that required for a 20 percent 
evaluation, the next higher evaluation provided for.  See 
38 C.F.R. § 4.7.  Further, given this one piece of 
qualitative clinical evidence, the Board finds that the 
evidence presented is not so evenly balanced as to require 
application of the doctrine of reasonable doubt.  See 
38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim as 
to this issue in the March 1999 supplemental statement of the 
case, as he was provided with the applicable schedular 
criteria and informed of the evidence considered and the 
reasons and bases for the RO's determination.

With respect to the veteran's scar, as a postoperative 
residual of left wrist ganglion excision, upon review of the 
record and the applicable schedular criteria, the Board finds 
that a separate evaluation of 10 percent is warranted.  

Initially, as to this separate evaluation, the Board finds 
that VA regulation prohibiting pyramid evaluations to be 
inapplicable in this instance.  See 38 C.F.R. § 4.14 (1999).  
Here, the veteran's service-connected left wrist disability 
manifests itself by what are arguably separate and distinct 
symptomatology.  See Esteban v. Brown, supra.  Palpation to 
the veteran's scar itself, though well-healed, caused 
tenderness and discomfort.  Admittedly, palpation to the area 
surrounding the scar site also caused discomfort, but the 
Board finds persuasive the additional symptomatology 
(numbness, pain, and cramps) reported by the veteran as to 
the larger area involved.  In effect, the Board finds two 
areas affected by the ganglion excision, the scar site and 
the surrounding area of the left wrist.  Clearly, the scar 
site is tender.  

Therefore, as discussed above, Diagnostic Code 7804 provides 
for a maximum 10 percent evaluation where a scar is 
superficial, tender, and painful on objective demonstration.  
See 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7804.  In this 
instance, then, the veteran's scar warrants a 10 percent 
disability rating.

In reaching this conclusion, the Board notes that the veteran 
has also been evaluated under Diagnostic Code 7805, which 
provides for evaluation of scars based on limitation of 
function of the part affected.  See 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7805.  Arguably, rating on 
limitation of function of the part affected could result in 
an evaluation greater than 10 percent.  However, the Board 
finds application of Diagnostic Code 7805 unsupported by the 
clinical evidence of record.  In this respect, the Board 
notes that the clinical evidence of record has consistently 
found that the veteran has normal, full range of motion of 
the left hand and all five fingers.


ORDER

An evaluation in excess of 10 percent for entrapment neuroma 
of the left hand is denied.

A 10 percent disability rating for the veteran's scar, as a 
postoperative residual of left wrist ganglion excision, is 
granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

